DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claims are originally presented having a filing date of
March 26, 2020. Applicant’s claim for the benefit of provisional application 62/823,661 with the filing date of March 26, 2019 is acknowledged.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
No information disclosure statements (IDS) have been
submitted as of August 12, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the point of connection between the moveable control member and the stator of the drive motor; and the neutral balanced pitch angle of the drive motor must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “movable control member” is not defined in the specification; “neutral balanced pitch angle” is not defined in the specification nor linked to a “drive motor”.
For purposes of the art rejection below, the examiner interprets “movable control member” as the rider platform (reference character 160) and “neutral balanced pitch angle” as the orientation of a motor when no control input is intended. The examiner makes these interpretations for compact prosecution and NOT as a suggestion. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “substantially” in claims 1-3, and 5 and “directly” in claim 7 are relative terms which renders the claims indefinite. The terms “substantially” and “directly” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the art rejection below, the examiner interprets “substantially parallel” to be defined as “parallel” and “directly coupled” as “coupled”. The examiner makes these interpretations for compact prosecution and NOT as a suggestion. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Pub. No. 2020/0238159).
Regarding claim 1, Choi anticipates A transportation device, comprising: a first rotary device with a first axis of rotation (see at least Choi para 40: "At least one wheel 112 may be provided.") a second rotary device with a second axis of rotation that is different from the first axis of rotation (see at least Choi Fig. 1: "Figure 1 show a skateboard with two sets of wheels, each set has different axis of rotation"); a first drive motor, having a rotor and a stator, that drives the first rotary device (see at least Choi para 42: "The wheel 112 may include a wheel body part 112a, and a wheel driving part 112b connected to the wheel body part 112a to rotate the wheel body part 112a"); a movable control member, pivotable in fore-aft (see at least Choi para 44: "In this case, the connection part 120 may connect the boarding part 130 to the driving part 110 such that the boarding part 130 is tiltable relative to the driving part 110."); a first position sensor that senses a position of the movable control member (see at least Choi para 55: "The second sensor 150 may be disposed in the boarding part 130 to sense an angle (or inclination) of the boarding part 130."); and a control circuit that drives the first motor towards auto-balancing the movable control member toward a predetermined neutral balancing angle based on data from the first position sensor (see at least Choi para 62: "When the calculation of the actual angle and the actual angular velocity is completed, the controller 115 may control each wheel driving part (not shown), based on the actual angle and the actual angular velocity."); wherein the neutral balancing angle of the movable control member is continuously adjusted according to the incline of the riding surface such that the angle between the movable control member and the riding surface remains always substantially the same (see at least Choi para 73: "Specifically, as illustrated in FIG. 7, when the personal mobility device 100 is disposed and driven on the inclined plane S, the second sensor 150 may calculate a second angle θ2 at which the boarding part 130 is tilted with respect to the ground E instead of sensing an actual angle θ at which the boarding part 130 is tilted with respect to the inclined plane S.").

    PNG
    media_image1.png
    680
    953
    media_image1.png
    Greyscale

Choi figure 1
Regarding claim 2, Choi remains as applied to claim 1. Choi further anticipates a surface incline position sensor that senses any deviation from horizontal of a line drawn from the first rotary device to the second rotary device (see at least Choi para 73: "In addition, the first sensor 140 may calculate a first angle 81 at which the driving part 110 is tilted with respect to the ground E instead of sensing an angle at which the driving part 110 is tilted with respect to the inclined plane S."), wherein the continuous adjustment of the neutral balancing angle of the movable control member is achieved by continuously setting the neutral balancing angle to be substantially equal to the incline of the riding surface at any given time (see at least Choi para 73: "In this case, the controller 115 may calculate an actual angle 8 that is the difference between the first angle 81 and the second angle 82, based on the first angle 81 and the second angle 82. The controller 115 may calculate actual angular velocity, based on the calculated actual angle 8, and control the personal mobility device 100 according to the actual angular velocity.").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi further in view of Borman et al. (GB 2569657).
Regarding claim 3, Choi remains as applied to claim 1. Choi teaches an electrical controller that takes into account the angle of incline when processing the control boards angle so that the neutral angle is parallel with the incline (Choi para 73), but does not teach a mechanical system as described in the claims. However Borman teaches a "comparable" device where it is known to add the distance between the pivoting axis of the movable control member and a point of connection between the movable control member and the stator of the drive motor is longer than the distance between the pivoting axis of the drive motor and the same point of connection between the movable control member and the stator of the drive motor by a difference (see at least Borman Page 18 Lines 27-30: "The load support 31 is coupled to the central stator by a linking arrangement 35, such that a rotation of the load support 31 about the first axis 31A causes a corresponding rotation of the central stator 32B about the 30 second axis 32A."), the difference being great enough that when the drive motor is at its neutral balanced pitch angle, the movable control member is substantially parallel to the riding surface (see at least Borman page 25 lines 4-6: "However, the balance control system may be adapted to control an orientation of the load support 51 , for example, to maintain its balance in an off-horizontal position (i.e. not perpendicular to a gravitational force)."). As seen in figure 3 the distance of 31A (the pivoting axis of the moveable control member) to the connection of 35C and the stator 35B is greater than the connection and the pivoting axis of the drive motor 32A. Therefore, one of ordinary skill in the art before the time of filing the claimed invention could have implemented a mechanical system into Choi’s invention. The results would have been predictable to one of ordinary skill in the art.

    PNG
    media_image2.png
    790
    1095
    media_image2.png
    Greyscale

Borman Figure 3
Regarding claim 4, the combination of Choi and Borman remains as applied to claim 3. Borman further teaches wherein the difference is at least a factor of 2 (see at least Borman Fig. 3: While not exact measurements, the difference of the distance between 32A and the connection of 35C and 35B and the distance between 31A and the same connection is approximately a factor of 2).
Regarding claim 5, the combination of Choi and Borman remains as applied to claim 3. Borman further teaches a line drawn between the pivoting axis of the drive motor and the point of connection between the movable control member and the stator of the drive motor is substantially horizontal when the drive motor is at its neutral balanced pitch (see at least Borman Fig. 3: "The connection of 35C and 32A is always parallel.").
Regarding claim 6, the combination of Choi and Borman remains as applied to claim 5. Borman further teaches wherein a line drawn between the pivoting axis of the drive motor and the point of connection between the movable control member and the stator of the drive motor is within 60 degrees above or below horizontal (see at least Borman Fig. 3: "The connection of 35C and 32A is always within 60 degrees above or below horizontal").
Regarding claim 7, Choi remains as applied to claim 1. Choi teaches an electrical controller that takes input from a moveable control member and adjusts the power to the motor(s) based on the input (Choi para 59-63), but does not teach the control member being coupled to a stator. However Borman teaches a "comparable" device where it is known to add the movable control member is directly coupled to the stator of the drive motor (see at least Borman Page 18 Lines 27-30: "The load support 31 is coupled to the central stator by a linking arrangement 35, such that a rotation of the load support 31 about the first axis 31A causes a corresponding rotation of the central stator 32B about the 30 second axis 32A."). Therefore, one of ordinary skill in the art before the time of filing the claimed invention could have coupled the motor with the movable control member. The results would have been predictable to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ito et al. (US Pub. No. 2014/0188338) teaches a vehicle steerable by movement of a rider’s center of gravity.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663                                                                                                                                                                                                   
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663